Citation Nr: 1704434	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  06-18 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, major depressive disorder, anxiety disorder, and posttraumatic stress disorder (PTSD), as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney-at-Law


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1984 to November 1987, January 1991 to July 1991, January 2002 to October 2002, and from February 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In May 2008, the Board denied this claim.  The Veteran appealed the Board's decision, and in a March 2009 Order, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand (JMR).

In May 2010, the Board remanded the appeal in accordance with the JMR.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the claim is needed before a decision may be reached.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

The Board finds that the VA examinations of record are inadequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran underwent VA examinations in November 2004, June 2006, May 2011 (with a June 2012 addendum opinion), and February 2016.  The November 2004 examination report is inadequate as the examiner determined that the Veteran did not have an acquired psychiatric disorder without providing an explanation for this conclusion.  The June 2006 VA examiner diagnosed depressive disorder, not otherwise specified, and alcohol abuse in full remission, and opined that the psychiatric problems were not related to service; the explanation provided by the examiner, however, was unclear and did not consider positive evidence in the Veteran's favor such as an April 2004 service treatment record that showed reports of sleep problems and nervousness, thus is it inadequate to decide the claim.  The May 2011 VA examiner incorrectly determined that there was no medical evidence of psychiatric symptoms in service or within a year of service, contrary to the April 2004 service treatment record and a March 2005 VA treatment record that diagnosed adjustment disorder with depressed mood.  This same mistake was repeated in the June 2012 addendum opinion.  Thus, both the May 2011 and June 2012 etiological opinions are inadequate as they are based upon incorrect factual findings.  The most recent VA examination of record was conducted in February 2016; however, it too, is inadequate to decide the claim because the examiner did not provide an etiological opinion.

On remand, the Veteran should be afforded a new VA examination.  The examination must consider all psychiatric diagnoses found during the claim period, even if a particular psychiatric disorder is no longer active.  The examination must consider whether each psychiatric disorder was incurred in or is otherwise related to the Veteran's active military service, and also whether each psychiatric disorder was proximately caused or aggravated by the Veteran's service-connected disabilities, to include medications taken for treatment of those disabilities.  The examiner's opinion must include a discussion of the medical evidence favorable to the Veteran's claim; some pieces of this evidence are highlighted in the remand directive for the examination below.  These pieces of evidence include the Veteran's service treatment records, VA treatment records, private treatment records, and private medical opinions.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disorders.  The examination should be conducted by a qualified psychiatric professional that has not previously examined the Veteran.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to identify the Veteran's psychiatric disorders, to include any that may have existed at any point in time since the Veteran's discharge from active service in July 2004.  This includes psychiatric disorders that are no longer active.

The Board notes that the Veteran has previously been diagnosed with major depressive disorder, anxiety, disorder, adjustment disorder, and PTSD.  If any of these diagnoses cannot be validated, a detailed explanation should be provided.  

For each identified psychiatric disorder, the examiner must answer whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was incurred in or is otherwise related to the Veteran's active military service.

The examiner is also asked to answer whether it is at least as likely as not the psychiatric disorder was proximately caused or aggravated by any service-connected disabilities, to include medications taken for their treatment.

Thus, the examiner has three questions to answer.  One, whether any psychiatric disorder is directly related to service.  A second, whether any psychiatric disorder was proximately caused by a service-connected disability, to include as a result of medications taken for treatment.  And third, whether any psychiatric disorder was aggravated by a service-connected disability, to include aggravated by medication taken for treatment.

The term "aggravation" means a permanent worsening of the psychiatric disorder beyond its natural progression.  If aggravation is found, to the extent possible, the examiner should attempt to establish a baseline level of severity for the psychiatric disorder prior to aggravation.

A complete rationale must be provided for all medical opinions expressed.  The rationales must discuss the pertinent evidence of record, to include lay evidence such as the Veteran's statements.

Previous examinations have failed to consider and discuss evidence favorable to the Veteran's claim.  The Board will highlight this evidence to aid the examiner, however it should be noted that this does not absolve the examiner of reviewing the claims file and considering and discussing all of the pertinent evidence of record.  It should also be noted that the Veteran served on active duty from November 1984 to November 1987, January 1991 to July 1991, January 2002 to October 2002, and from February 2003 to July 2004.  Thus, evidence from the February 2003 to July 2005 would lay either during service or within a year of discharge from service.  Pieces of evidence that prior examiners have missed or not discussed include:

a) An April 2004 service treatment record that showed the Veteran reported sleep problems and waking up nervous;

b) A September 2004 VA treatment record that showed the Veteran recorded positive on a PTSD screen.

c) A March 2005 VA treatment record noting a diagnosis of adjustment disorder with depressed mood;

d) An April 2005 VA treatment record noting a diagnosis of depression not otherwise specified;

e) A May 2006 private medical opinion by Dr. C.D.S. that stated the Veteran's major depressive disorder was secondary to his multiple medical problems associated with service in the armed forces;

f) A June 2006 private medical record noting a diagnosis of PTSD; and

g) A January 2015 private medical opinion by Dr. C.R. that stated the Veteran's major depressive disorder is related to his service-connected physical disability and his anxiety disorder is related to his military service in Iraq.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




